TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                               ON MOTION FOR REHEARING


                                       NO. 03-11-00110-CV



                                  Jon Alan Ashcraft, Appellant

                                                  v.

    Estate of Jay Arden Ashcraft and Richard Trachtenberg, Administrator, Appellees


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY,
         NO. C-1-PB-10-000318, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On August 2, 2011, the panel issued an opinion and judgment in this appeal.

Appellant filed a motion for rehearing, extending our plenary power, which remains pending before

this Court. On August 28, 2012, Appellant filed an unopposed motion to dismiss the appeal.

Appellant states that the parties have reached an agreement and have settled all matters in this case.

Accordingly, we grant appellant’s motion to dismiss, withdraw the court’s opinion and judgment

dated August 2, 2011, and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1). Appellant’s motion

for rehearing is dismissed as moot.
                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: September 18, 2012




                                              2